Citation Nr: 0605645	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right ankle fracture.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active duty for training from September 1980 
to February 1981; he also served on active duty from August 
1984 to December 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 decision of the Wichita, Kansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO, in pertinent part, granted service connection for 
residuals of a right ankle fracture and for bilateral hearing 
loss.  A 0 percent, or noncompensable rating, was assigned 
for each disorder.  The veteran appealed for higher initial 
ratings.  

A hearing was held at the RO in August 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At his personal hearing, the veteran provided 
medical reports from private treatment providers.  He signed 
a waiver at that time declining initial RO consideration of 
that evidence.  

The decision that follows addresses the issue of an increase 
in the initial rating for a right ankle disorder.  By 
contrast, the issue of an increase in the initial rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a right ankle fracture are manifested primarily 
by degenerative changes with pain, swelling, and slight 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a right 
ankle fracture are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the appellant that was issued in 
connection with the RO's initial decision from which this 
appeal arose.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Note also that the January 2004 letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's May 2004 decision initially 
adjudicating his claim.  So the letter complied with the 
sequence of events (i.e., notice before initial adjudication) 
stipulated in decisions promulgated by the United States 
Court of Appeals for Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's January 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the August 2004 statement 
of the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified records from private treatment providers 
that must be obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for residuals of 
a right ankle fracture, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of either ankle.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010.  Section 4.40 
provides that, as to the musculoskeletal system, it is 
"essential that the examination on which ratings are based" 
adequately portray any "functional loss" which "may be due 
to pain".  The regulation does not require a separate rating 
for pain, but the impact of pain must be considered in making 
a rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).  Section 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45(d) and (e).  
Section 4.59 contemplates "at least the minimum compensable 
rating" for painful motion "with joint or periarticular 
pathology". 

Thus, even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under DC 5003 and section 4.59 would be 
available.  See VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Analysis

The veteran contends that he experiences a great deal of 
right ankle pain daily.  He claims that he has swelling and 
limited range of motion of the joint.  

Service medical records disclose that the veteran injured his 
right ankle in a motor vehicle accident in January 2003.  A 
CT scan showed that he had sustained a compression of the 
navicular bone of the foot.  The foot was casted and he was 
in non-weight bearing from mid-February 2003 to late April 
2003.  CT of the talus in April 2003 resulted in impressions 
of subtalar degenerative changes and osteochondral 
compression fracture of the talar articular surface with the 
navicular.

On physical examination in August 2003, the veteran had right 
ankle plantar flexion to 15 degrees and dorsiflexion to 10 
degrees; inversion was to 5 degrees and eversion was to 10 
degrees.  The diagnosis was persistent pain and swelling of 
the right ankle, status post talar neck fracture, navicular 
compression fracture.  At the September 2003 separation 
physical examination, it was reported that the veteran 
continued to have pain with motion of the right foot from 
side to side, residual of the injury to the right foot in the 
motor vehicle accident.  

A VA examination was performed in March 2004.  The veteran 
reported that he had experienced pain and stiffness of the 
right ankle since the motor vehicle accident in service.  On 
examination, range of motion of the right ankle was as 
follows:  0 - 20 degrees dorsiflexion and 0 - 45 degrees 
plantar flexion.  The examiner stated that the veteran's 
range of ankle motion was within normal limits.  According to 
the examiner, the veteran had no limited motion, complaints 
of pain or discomfort during the examination.  There was no 
complaint of pain, weakness, fatigue or lack of endurance 
with repetitive motion.  X-ray examination disclosed 
degenerative osteoarthritis involving the right foot; a large 
calcaneal spur was seen.  The x-ray report was interpreted as 
showing demineralzation of the osseous structures of the 
right foot.

A private physical therapist evaluated the veteran in July 
2005.  It was found that he had active range of motion of the 
right ankle in dorsiflexion to 21 degrees; plantar flexion 
was within full limits.  A decrease in right subtalar motion 
was indicated.

A private osteopath reported, in July 2005, that range of 
motion of the veteran's right foot continued to be 
constrained, with inversion noticeably less than the left 
foot.  It was observed that the veteran's gait had been 
affected.

At a hearing in August 2005 the veteran testified that his 
ankle was swollen, painful and stiff in the mornings and 
whenever he sat for more than an hour or so.  He also 
reported that if he was on his feet for more than half an 
hour or so it would become very painful. 

The medical evidence demonstrates that osteoarthritic changes 
of various bony structures of the right ankle and foot are 
the result of a right ankle fracture sustained in service.  
Service connection has been established for right foot 
degenerative osteoarthritis, rated 10 percent disabling under 
Diagnostic Code 5284, in addition to the service-connected 
right ankle disorder.

Based on the medical facts in this case, residuals of a right 
ankle fracture are rated on the basis of arthritis.  In turn, 
the severity of arthritis is determined based on the extent 
it causes limitation of motion.  Normal range of motion of 
the ankle is from 0 degrees to 20 degrees of dorsiflexion and 
from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

The veteran has right ankle dorsiflexion to at least 20 
degrees and plantar flexion to 45 degrees.  His full range of 
motion of ankle in dorsiflexion and plantar flexion does not 
warrant assignment of a compensable rating under Diagnostic 
Code 5271.  However, a private physician recently noted 
limitation of inversion of the veteran's right ankle.  VA's 
rating schedule does not list normal ranges of motion for 
inversion or eversion of an ankle, nor does the private 
examiner provide any standard of reference for his 
determination that inversion was reduced.  

Nevertheless, the Board believes that the private physician's 
statement plausibly supports a determination that the 
veteran's right ankle exhibits at least a noncompensable 
degree of limited motion.  And a 10 percent evaluation is 
warranted for noncompensable limitation of motion in a joint 
affected by arthritis.  

Statements from the veteran are to the effect that he 
experiences chronic pain and swelling of the right ankle that 
produce functional limitations not present before he 
sustained the ankle fracture.  The Board finds that the 
veteran's testimony regarding his right ankle symptoms 
establish that he experiences right ankle pain and that 
swelling may sometimes accompany pain.  Accordingly, the 
Board finds that the criteria for a 10 percent rating based 
upon the presence of arthritis with painful motion are met 
under DC 5003 and 38 C.F.R. § 4.59.  

The Board has considered whether a "staged" rating is 
appropriate for residuals of a fracture of the veteran's 
right ankle.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  Fenderson, supra.  

In allowing the claim for a compensable rating for residuals 
of a right ankle fracture the Board has resolved reasonable 
doubt in the veteran's favor.  38 C.F.R. § 3.102; 38 
U.S.C.A. 5107(b).


ORDER

A 10 percent rating for residuals of right ankle fracture is 
granted, subject to the regulations governing the payment of 
monetary benefits.


REMAND

At his personal hearing, the veteran provided a July 2005 
report from a private audiologist.  The report is in the form 
of a graph that shows the results of pure tone threshold 
testing of both ears.  Symbols to express right ear and left 
ear pure tone thresholds, in decibels, appear at the various 
frequencies tested, but no numerical values are listed.  An 
interpretation of the pure tone threshold scores would be 
helpful in the determining the propriety of the rating 
assigned for bilateral hearing loss.  Additionally, an up-to-
date VA audiology examination is necessary to depict the 
current level of the claimant's hearing acuity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination.  Pure tone 
threshold testing and speech 
discrimination testing should be 
performed.  As well, the clinician should 
provide numerical values for the results 
of the July 2005 testing by the private 
audiologist.  

2.  Review the report of the VA audiology 
examination to ensure it provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


